796 So. 2d 606 (2001)
Henry WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-367.
District Court of Appeal of Florida, Fourth District.
September 12, 2001.
Henry Wright, Florida City, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
This is Henry Wright's appeal from an order summarily denying his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The motion, with its amendment, presented several claims of ineffective assistance of trial counsel.
Wright claims that counsel was ineffective for having failed to investigate and summon codefendant James Dixon as a defense witness and for having failed to strike juror Cynthia King. We find that these two issues warrant an evidentiary hearing as they are facially sufficient and not refuted by the record. See e.g. Schopper v. State, 790 So. 2d 471 (Fla. 5th DCA 2001); Brooks v. State, 710 So. 2d 595 (Fla. 1st DCA 1998); Franco v. State, 777 So. 2d 1138 (Fla. 4th DCA 2001). The remaining issues are either legally insufficient or are conclusively refuted by the portions of the record provided.
WARNER, FARMER and HAZOURI, JJ., concur.